



TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN, AS AMENDED
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT


Participant:                    «Full Participant Name»


Number of
Options:                    «Number»


Option Price:                    US$«Grant Price»


Grant Date:                    «Grant Date»


Exercise Rights Begin:


Vesting Dates                Percentage of Grant
    
1st Anniversary of the Grant Date:    33.33% (rounded down to the nearest whole
Share)
2nd Anniversary of the Grant Date:    33.33% (rounded to the nearest whole
Share)
3rd Anniversary of the Grant Date:    33.33% (all remaining Shares)


Option Term Expires:                «Expiration Date»


1. Option Grant. Tupperware Brands Corporation, a Delaware corporation
(“Tupperware”), pursuant to the Tupperware Brands Corporation 2016 Incentive
Plan, as amended (the “Plan”), a copy of which is available online at
www.ubs.com/onesource/tup or by requesting a copy from the Corporate Secretary’s
Office, hereby grants to the Participant as of the Grant Date a non-qualified
stock option (the “Stock Option”) to purchase from Tupperware a number of shares
of the common stock of Tupperware, $0.01 par value (“Shares”), at the Option
Price, as specifically indicated on this Agreement. The Stock Option is
exercisable in accordance with the terms and conditions of this Non-Qualified
Stock Option Grant Agreement, including applicable special terms and conditions
for the Participant’s country set forth in any appendix hereto as provided in
Section 23 below (the “Appendix”; this Non-Qualified Stock Option Grant
Agreement and the Appendix collectively referred to herein as this “Agreement”),
and the Plan. The Participant shall execute this Agreement by accepting it
online at www.ubs.com/onesource/tup. If Tupperware determines that any
alternative form of agreement from the Participant is appropriate, or this
Agreement is required in another format, in order to comply with any listing,
registration or other legal requirement, the Participant shall execute and
deliver such alternative Award agreement to Tupperware. The Participant’s
failure to accept this Agreement or other required Award agreement may prevent
the exercise of the Stock Option as described in Section 3 below. All
determinations and interpretations made by Tupperware in connection with any
question arising under this Agreement or the Plan are binding and conclusive
upon the Participant and his or her legal representative. If there is any
conflict between the provisions of this Agreement and the Plan, the Plan shall
control. Capitalized terms used and not defined in this Agreement have the
meanings given to them in the Plan.


2. Term and Exercise Period. The Stock Option becomes exercisable as set forth
above, subject to the Participant’s continued employment with Tupperware or its
Subsidiaries through the applicable Vesting Date. Any portion of the Stock
Option which becomes exercisable continues to be exercisable, until exercised,
during the Option Term, except as stated below. No delays in the exercise of an
Option beyond the Option Term are permissible. The Option Term means the period
which begins on the Grant Date and ends on the date the Option Term expires,
except as may otherwise be set forth in this Agreement.


3. Exercise Procedure. To exercise the Stock Option, the Participant shall
deliver a notice to Tupperware via its agent at UBS Financial Services, Inc.
(“UBS”), specifying the number of Shares to be purchased, and shall deliver
payment in full, or make arrangements satisfactory to Tupperware for payment in
full of the Option Price for such Shares and for the satisfaction of any tax
withholding required to be effected by Tupperware as described in Section 6
below. Tupperware shall make available to the Participant a form or electronic
process that may be used for this purpose. The date of exercise shall be the
date on which such notice and payment, or arrangements satisfactory to
Tupperware for payment and tax withholding are received by Tupperware or its
agent. The Participant may exercise the Stock Option on the web by logging onto
www.ubs.com/onesource/tup or by calling 1-888-661-2834 in the United States or
+1(201)272-7571 when outside of the United States.


4. Payment of the Option Price. As provided under Section 6.4(d) of the Plan,
payment of the Option Price for the number of Shares to be purchased shall be
made: (i) in cash (including a check, bank draft, money order or wire transfer);
(ii) if the Participant is a United States resident, by delivery of an
attestation of Share ownership confirming that unrestricted Shares having a fair
market value at least equal to the Option Price for the Shares to be purchased
are already owned by the Participant of the same class as


1

--------------------------------------------------------------------------------





the Shares subject to the Stock Option (based on the Fair Market Value of the
Shares on the date the Stock Option is exercised); (iii) by written instruction
to Tupperware or its agent to affect a “net exercise” arrangement pursuant to
which Tupperware retains from the Stock Option exercise a whole number of Shares
with a Fair Market Value that does not exceed the aggregate Option Price, along
with delivery of cash (as defined in clause (i) above) representing the
remainder of the Option Price not covered by the retention of the whole number
of Shares; (iv) by way of a “cashless” exercise by delivering a properly
executed exercise notice to Tupperware, together with a copy of irrevocable
instruments to Tupperware’s designated broker to deliver to Tupperware an amount
of the sale proceeds to pay the Option Price; or (v) by any combination of the
above.


5. Delivery of Shares. Upon any exercise of the Stock Option, and subject to the
payment of the Option Price under Section 4 of this Agreement and of all
Tax-Related Items under Section 6 of this Agreement, Tupperware shall deliver
the Shares purchased in book entry form. The Shares shall be registered in the
name of the Participant. If the Participant dies, the Shares shall be registered
in the name of the person entitled to exercise the Stock Option in accordance
with the Plan. Tupperware reserves the right, depending upon the regulatory
circumstances existing in any particular country, to offer or require a “sell
all, cashless exercise” of any Stock Option.


6. Taxes. The Participant acknowledges that, regardless of any action taken by
Tupperware or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by Tupperware or the Employer in its discretion to be an
appropriate charge to the Participant even if legally applicable to Tupperware
or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by
Tupperware or the Employer. The Participant further acknowledges that Tupperware
and/or the Employer: (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Option, including, but not limited to, the grant, vesting or exercise of the
Stock Option, the subsequent sale of Shares acquired upon exercise and the
receipt of any dividends following the exercise of the Stock Option; and (ii) do
not commit to and are under no obligation to structure the terms of the Stock
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, the Participant acknowledges that
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, Tupperware and/or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. Prior to any relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
Tupperware and/or the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes Tupperware and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (a) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
Tupperware and/or the Employer; or (b) withholding from proceeds of the sale of
Shares acquired upon exercise of the Stock Option either through a voluntary
sale or through a mandatory sale arranged by Tupperware (on the Participant’s
behalf pursuant to this authorization without further consent); or (c)
withholding in Shares to be issued upon exercise of the Stock Option. However,
if the Participant is a Section 16 officer of Tupperware under the Exchange Act,
then Tupperware shall withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
shall be satisfied by method (b) above, provided, further, that if the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, the obligation for Tax-Related
Items shall be satisfied by method (a) above. Tupperware may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates in the Participant’s country,
including maximum applicable rates, in which case the Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
Share equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the exercised Stock Option,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items. Finally, the Participant agrees to pay to
Tupperware or the Employer any amount of Tax-Related Items that Tupperware
and/or the Employer may be required to withhold or account for as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described. Tupperware may refuse to honor the exercise and
refuse to deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.


7. Impact of Certain Events. Upon the Participant’s death, Disability,
retirement or termination, or upon a Change of Control, the Participant shall
have such modified rights of vesting and exercisability as set forth below:


(a) Death: If the Participant’s employment terminates by reason of death, the
Stock Option shall become immediately and fully exercisable and may thereafter
be exercised by the estate of the Participant for a period of three years from
the date of such death; provided, however, that if the Participant is at least
sixty years of age at the time of death and has fifteen years service with
Tupperware, the Stock Option may thereafter be exercised by the estate of the
Participant for a period of six years from the date of such death. In no event,
however, may the Stock Option be exercisable beyond the end of the Option Term.
Notwithstanding


2

--------------------------------------------------------------------------------





any provision herein to the contrary, if the Participant dies after termination
of the Participant’s employment, the Stock Option may thereafter be exercised,
to the extent the Stock Option was exercisable as of the date of such death, for
a period that expires on the earliest of (i) the first anniversary of the date
of such death, (ii) the last date on which the Participant would have been
entitled to exercise the Stock Option had the Participant not died or (iii) the
end of the Option Term; provided, however, that if the Participant had retired
from Tupperware prior to the date of death, the estate of the Participant shall
continue to have the benefit of the vesting and exercisability benefits
specified by the provisions governing retirement as set forth below.


(b) Disability: If the Participant’s employment terminates by reason of
Disability, the Stock Option, if not fully vested and exercisable as of the date
of such termination, shall continue to vest according to the Stock Option’s
stated vesting schedule and may thereafter be exercised by the Participant, to
the extent it was exercisable at the time of termination or thereafter becomes
exercisable, for a period of three years from the date of such termination of
employment or until the end of the Option Term, whichever period is the shorter;
provided, however, that if the Participant dies within such period, the Stock
Option shall continue to be exercisable to the extent to which it was
exercisable at the time of death for the remainder of such period, or for a
period of 12 months from the date of such death, or until the expiration of the
Option Term, whichever period is the shortest.


(c) Retirement: If the Participant’s employment terminates by reason of
retirement, the following vesting and exercisability terms will apply. The
Participant shall be deemed to have terminated employment by reason of
retirement if the Participant has attained age and years of service requirements
set forth below, has given due notice (as determined by the Compensation and
Management Development Committee (the “Committee”) of the Board of Directors of
Tupperware, which shall be no less than six (6) months’ notice in the case of a
Participant holding the position of Vice President or higher at the time of such
notification), and has entered into an agreement, the form and content of which
shall be specified by the Committee, not to compete with Tupperware and its
affiliates and not to solicit employees or sales force members of the Company
for a period of one year following such retirement. In no event, however, may
the Stock Option be exercisable after the end of the Option Term.




Age at Retirement
Minimum Years of
Service with
        Company
Years of Continued
Vesting Following 
        Retirement
Years of Continued Exercisability
Following Retirement
55 or more…………………
10
1
2
60 or more…………………
15
6
6



Notwithstanding the foregoing, if the Participant dies within such period of
continued exercisability, the Stock Option shall continue to be exercisable to
the extent to which it was exercisable at the time of death for the remainder of
such period, or for a period of 12 months from the date of such death, or until
the end of the Option Term, whichever period is the shortest.


Notwithstanding anything to the contrary herein, if Tupperware receives an
opinion of counsel that there has been a legal judgment and/or legal development
in the Participant’s country that likely would result in any favorable treatment
of the Stock Option at retirement under the Plan or this Agreement being deemed
unlawful or discriminatory, such favorable treatment shall not apply and the
Stock Option shall be treated as set forth in the remaining provisions of this
Agreement.


(d) Termination for Cause: Unless otherwise determined by the Committee, if the
Participant incurs a termination of employment for Cause, the Stock Option,
whether vested or unvested, shall thereupon terminate.


(e) Change of Control Termination: If a Change of Control occurs in which the
Stock Option is substituted by the Successor and the Participant’s employment is
terminated within two years following a Change of Control (i) by the Successor
(or an affiliate thereof) without Cause or (ii) if the Participant is an
executive officer of Tupperware (who is subject to reporting under Section 16 of
the Exchange Act) and resigns for Good Reason, then the Stock Option shall
become immediately vested and shall be exercisable through the end of the Option
Term. If the Stock Option is not substituted by the Successor upon a Change of
Control, then the Stock Option shall be governed by Section 15.2 of the Plan.


(f) Other Termination: If the Participant incurs a voluntary termination of
employment, the Stock Option, to the extent then exercisable, may be exercised
for the lesser of thirty days from the date of such termination of employment or
until the end of the Option Term. If the Participant incurs a termination of
employment by Tupperware, other than by reason of retirement, Disability or
Cause, the Stock Option, to the extent it is then exercisable, or becomes
exercisable during the one-year period following termination of employment by
Tupperware, may be exercised at any time from the date of vesting until the
first anniversary of the date of such termination of employment or, if sooner,
the end of the Option Term; provided, however, that if the Participant dies
within such period of post-termination exercisability, the Stock Option shall
continue to be exercisable to the extent to which it was exercisable at the time
of death for the remainder of such period, or for a period of 12 months from the
date of such death,


3

--------------------------------------------------------------------------------





or until the expiration of the Option Term, whichever period is the shortest.
 
8. Data Transfer and Privacy.


(a)
Data Collection and Usage. Tupperware and any Subsidiary, including the
Employer, may collect, process and use certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary, nationality, job title, any Shares or
directorships held in Tupperware, details of all Stock Options or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
purposes of implementing, administering and managing the Plan. The legal basis,
where required, for the processing of Data is the Participant’s consent.



(b)
Stock Plan Administration Service Providers. Tupperware transfers Data to UBS
Financial Services Inc. and its affiliated companies (collectively, “UBS”), an
independent service provider based in the United States, which is assisting
Tupperware with the implementation, administration and management of the Plan.
Tupperware may select a different service provider or additional service
providers and share Data with such other provider(s) serving in a similar
manner.



(c)
International Data Transfers. Tupperware and its service providers are based in
the United States. The Participant’s country or jurisdiction may have different
data privacy laws and protections than the United States. Tupperware’s legal
basis, where required, for the transfer of Data is the legitimate interest of
Tupperware, in accordance with Tupperware’s European Union Data Transfer Policy,
where applicable.



(d)
Data Retention. Tupperware will hold and use Data only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan,
or as required to comply with legal or regulatory obligations, including under
tax, securities, exchange control and labor laws, in accordance with
Tupperware’s European Union Data Transfer Policy, where applicable.



(e)
Voluntariness and Consequences of Consent Denial or Withdrawal. Participation in
the Plan is voluntary and the Participant is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, the Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that
Tupperware would not be able to grant the Stock Option or other equity awards to
the Participant or administer or maintain such awards.



(f)
Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based, such rights may include the right to (i) request access to, or copies of,
Data Tupperware processes, (ii) rectification of incorrect Data, (iii) deletion
of Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Participant can contact his or her local Data
Protection Officer.



(g)
Alternative Basis for Data Processing/Transfer. The Participant understands that
in the future, Tupperware may rely on a different legal basis for the processing
or transfer of Data and/or request that the Participant provide another data
privacy consent. If applicable and upon request of Tupperware or the Employer,
the Participant agrees to provide an executed acknowledgment or data privacy
consent form (or any other agreements or consents) that Tupperware and/or the
Employer may deem necessary to obtain from the Participant for the purpose of
administering his or her participation in the Plan in compliance with the data
privacy laws in the Participant’s country, either now or in the future. The
Participant understands and agrees that he or she will not be able to
participate in the Plan if he or she fails to provide any such acknowledgement,
agreement or consent requested by Tupperware and/or the Employer.



By accepting the Stock Option and indicating consent via Tupperware’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by Tupperware and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.


9. Recovery (Recoupment) of Award. In the event it is determined that
Tupperware’s previously reported financial results have been misstated due to
the error, omission, fraud or other misconduct of the Participant, including a
misstatement that leads to a


4

--------------------------------------------------------------------------------





restatement of previously issued financial statements, any previous delivery of
Shares or grant of Stock Options of Tupperware which has been made pursuant to
any incentive compensation award, including any discretionary award, including
Stock Options, shall be subject to recovery and/or cancellation by Tupperware as
the Committee, in its sole discretion, shall in good faith determine. The
Committee shall determine: (i) the amount to be recovered and/or cancelled; (ii)
whether to seek repayment from the Participant or to reduce an amount otherwise
payable to the Participant under any compensation plan, program or arrangement
maintained by Tupperware, including the use of set-off, subject to applicable
law; (iii) the valuation of any Shares determined to be recovered from the
Participant in connection with such an action; and (iv) whether to cancel
outstanding Stock Options in connection with such an action and the valuation
thereof for such purpose. The foregoing shall be subject to such changes as may
be required from time to time by the NYSE listing manual or the applicable rules
of the United States Securities and Exchange Commission.


For purposes of the foregoing, the Participant expressly and explicitly
authorizes Tupperware to issue instructions, on the Participant’s behalf, to any
brokerage firm and/or third party administrator engaged by Tupperware to hold
Shares and other amounts acquired pursuant to the Stock Options to re-convey,
transfer or otherwise return such Shares and/or other amounts to Tupperware upon
Tupperware’s enforcement of this Section 9 and Tupperware’s Recoupment Policy
(the “Policy”). If the provisions of this Section 9 and the Policy conflict, the
terms of the Policy shall prevail.


10. Nature of Grant. The Participant acknowledges, understands and agrees that:


(a)the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time to the extent permitted by the Plan;
(b)the grant of the Stock Option is exceptional, discretionary, voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past;
(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of Tupperware;
(d)the Stock Option grant and the Participant’s participation in the Plan will
not create a right to employment with or be interpreted as forming an employment
or service contract with Tupperware, the Employer or any other Subsidiary or
affiliate of Tupperware and shall not interfere with the ability of Tupperware,
the Employer or any other Subsidiary or affiliate of Tupperware, as applicable,
to terminate the Participant’s employment or service relationship (if any);
(e)the Participant is voluntarily participating in the Plan;
(f)the Stock Option and any Shares acquired under the Plan, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(g)the Stock Option and any Shares acquired under the Plan and the income from
and value of same, are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, holiday top-up, pension or retirement or welfare
benefits or similar mandatory payments;
(h)unless otherwise agreed with Tupperware, the Stock Option and any Shares
acquired under the Plan, and the income from and value of same, are not granted
as consideration for, or in connection with, the service that the Participant
may provide as a director of a Subsidiary or affiliate of Tupperware;
(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)if the underlying Shares do not increase in value, the Stock Option will have
no value;
(k)if the Participant exercises his or her Stock Option and obtains Shares, the
value of those Shares acquired upon exercise may increase or decrease in value,
even below the Option Price;
(l)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Option or the recovery of Shares or cash acquired
pursuant to the Stock Option resulting from the termination of the Participant’s
employment or other service relationship (regardless of the reason for the
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of his or her employment agreement, if any), and/or the application of any
recovery policy as described in Sections 9, 12 and 13 hereof or any recovery or
clawback policy otherwise required by law;
(m)for purposes of the Stock Option, the Participant’s employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to Tupperware or one of its Subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by Tupperware in accordance with the terms of the Plan, (i) the
Participant’s right to vest in the Stock Option under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any); and (ii) the period
(if any) during which the Participant may exercise the Stock Option after such
termination of the Participant’s employment or service relationship will
commence on the date the Participant ceases to actively provide services and
will not be extended by any notice period mandated under employment laws in the
jurisdiction where the


5

--------------------------------------------------------------------------------





Participant is employed or terms of the Participant’s employment agreement, if
any; the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of his or her
Stock Option grant (including whether the Participant may still be considered to
be providing services while on a leave of absence, including a period of “garden
leave”);
(n)unless otherwise provided in the Plan or by Tupperware in its discretion, the
Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares; and
(o)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the Stock Option and the underlying Shares, and the income from and value of
same, are not part of normal or expected compensation or salary for any purpose;
(2)the Participant acknowledges and agrees that neither Tupperware, nor the
Employer nor any Subsidiary or affiliate of Tupperware shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Stock Option or of any
amounts due to the Participant pursuant to the exercise of the Stock Option or
the subsequent sale of any Shares acquired upon exercise;
(3)the Participant acknowledges and consents to any and all actions taken by
Tupperware and its Subsidiaries, as may be required to allow Tupperware and its
Subsidiaries to comply with local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different);
and
(4)the Participant acknowledges and agrees to take any and all actions as may be
required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in his or her country of residence (and
country of employment, if different).


11. Nontransferability. The Stock Options are nontransferable except as provided
in Section 7(a) of this Agreement in the event of the Participant’s death. If
the Participant purports to make any transfer of the Stock Options, the Stock
Options and all rights thereunder shall terminate immediately.


12. Protecting the Interests of Tupperware. During the Participant’s employment,
and for a period of 12 months following employment, the Participant agrees not
to (i) divulge information related to the operation of the business, (ii) seek
or accept employment from a Competitor (defined for purposes of this provision
as any other business or enterprise which is engaged in the sales of products or
services similar to those of Tupperware or is engaged in the direct sales of
products or services to the consuming public, or primarily to the business’ own
sales force members), (iii) solicit, directly or indirectly, any actively
employed employee (including persons who have been employees of Tupperware or
its Subsidiaries or affiliates during the 12 months immediately before and after
termination of the Participant) of Tupperware or its Subsidiaries or affiliates,
(iv) solicit, directly or indirectly, any member of the independent sales force
of Tupperware or its Subsidiaries or affiliates to become an employee or
independent sales force member of a Competitor, or (v) copy or counterfeit, or
assist another person in copying or counterfeiting, any Tupperware Brands
product. The Participant agrees to return immediately following termination of
employment, any and all documents and/or hardware or software items provided by
Tupperware or its Subsidiaries or affiliates for the purpose of completing tasks
associated with performing his or her role. Finally, the Participant
acknowledges that Tupperware participates in a business that is highly
competitive, and that acceptance of these terms is reasonable in light of the
award of potential compensation, whether received or not, under this program. In
addition to any equitable remedies that Tupperware may have with regard to this
provision, a breach of this paragraph shall result in an immediate forfeiture of
the Participant’s rights under this Stock Option. The foregoing notwithstanding,
nothing in this Agreement prohibits the Participant from (a) reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, (b) making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or (c) applying for or receiving any monetary award
from a whistleblower award program of any governmental agency or entity with
respect to the furnishing of information to a governmental agency or entity. The
Participant further understands and acknowledges that nothing contained in this
Agreement limits the Participant’s ability under applicable United States
Federal Law to (a) disclose in confidence trade secrets or other confidential
information to Federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law or (b) disclose trade secrets or other confidential information
in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.


13. Violation of Terms and Recoupment. Any violation of the terms of Section 12
or default under any associated agreement shall result in an automatic
termination and forfeiture of the underlying Stock Option, and may lead
Tupperware to take action to recoup damages caused by such violation.


14. No Advice Regarding Grant. Tupperware is not providing any tax, legal or
financial advice, nor is Tupperware making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. Participant should consult with his or her own
personal tax, legal and financial advisors regarding his or her participation


6

--------------------------------------------------------------------------------





in the Plan before taking any action related to the Plan. The Participant shall
rely solely on such advisors and not on any statements or representations of
Tupperware or any of its agents.


15. Governing Law and Venue. The Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Stock Option or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Delaware, agree that such litigation
shall be conducted exclusively in the courts of Delaware, or the federal courts
for the United States located in Delaware.


16. Electronic Delivery and Acceptance. Tupperware may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Tupperware or
another third party designated by Tupperware.


17. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Participant shall be delivered personally or mailed to the
Participant’s address as indicated on his or her online UBS account, unless the
Participant notifies Tupperware in writing of a change of address at
hrorl@tupperware.com.


19. Language. By accepting the Stock Option grant, the Participant acknowledges
and represents that he or she is proficient in the English language or has
consulted with an advisor who is sufficiently proficient in English as to allow
the Participant to understand the terms of this Agreement and any other document
related to the Plan. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of translated version is different from the English version, the
English version shall control.


20. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, including the United States and
(if different) the Participant’s country, his or her broker’s country and/or the
country where the Shares are listed, which may affect the Participant’s ability
to accept or otherwise acquire, or sell, attempt to sell or otherwise dispose
of, Shares or rights to Shares (e.g., the Stock Option) under the Plan or rights
linked to the value of Shares (e.g., phantom awards, futures) during such times
as the Participant is considered to have “inside information” regarding
Tupperware (as defined by the laws or regulations in the applicable
jurisdictions, including the United States and the Participant’s country of
residence) or the trade in Shares or the trade in rights to Shares under the
Plan. Local insider trading laws and regulations may prohibit the cancellation
or amendment of orders the Participant places before he or she possessed inside
information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or otherwise causing them to buy
or sell securities; including “third parties” who are fellow employees. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Tupperware insider
trading policy. The Participant is responsible for ensuring compliance with any
applicable restrictions and should consult his or her personal legal advisor on
this matter. For the avoidance of doubt, under the terms of this Agreement, the
Stock Option may not be sold, assigned, transferred, pledged or otherwise
encumbered, except as provided in Section 7(a) of this Agreement in the event of
the Participant’s death.


21. Foreign Asset/Account Reporting; Exchange Control. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant should consult his or her personal
legal advisor for any details.


22. Code Section 409A. The Stock Option is intended to be exempt from Code
Section 409A (or any successor provision of the Code). Tupperware reserves the
unilateral right to amend this Agreement upon written notice to the Participant
to prevent taxation under Code Section 409A (or any successor provision of the
Code).




7

--------------------------------------------------------------------------------





23. Appendix. Notwithstanding any provisions in this Agreement, the Stock Option
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country shall apply to the Participant, to the extent
that Tupperware determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.


24. Imposition of Other Requirements. Tupperware reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Option and on any Shares purchased upon exercise of the Stock Option, to the
extent Tupperware determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


25. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, Tupperware
shall not be required to deliver any Shares issuable upon exercise of the Stock
Option prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the United States Securities and Exchange
Commission or of any other governmental regulatory body, or prior to obtaining
any approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval Tupperware
shall, in its absolute discretion, deem necessary or advisable. The Participant
understands that Tupperware is under no obligation to register or qualify the
Shares with the United States Securities and Exchange Commission or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further,
Tupperware shall have unilateral authority to amend the Plan and this Agreement
without the Participant’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.


26. Waiver. The Participant acknowledges that a waiver by Tupperware of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or any subsequent breach by the
Participant or any other participant.




The parties confirm this Agreement effective as of the Grant Date and have
executed it on the date it was accepted online.


Tupperware Brands Corporation         
Karen M. Sheehan            
Executive Vice President,            
Chief Legal Officer and Secretary




8

--------------------------------------------------------------------------------





APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN, AS AMENDED
Non-Qualified Stock Option Grant AGREEMENT


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the Stock
Option granted under the Plan if the Participant is or becomes subject to the
laws of any of the countries listed below. Certain capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
the Non-Qualified Stock Option Grant Agreement.


NOTIFICATIONS


This Appendix also contains notifications relating to exchange control and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the exchange
control, securities or other laws or regulations in effect in the countries
listed in this Appendix as of October 2018. Such laws are often complex and
change frequently. Because the information may be outdated when the Participant
vests in the Stock Option, exercises the Stock Option and acquires Shares or
when the Participant subsequently sells Shares acquired under the Plan,
Tupperware strongly recommends that the Participant not rely on the
notifications provided in this Appendix as the only source of information
relating to the participation in the Plan.


In addition, the notifications are general in nature and may not apply to the
Participant’s particular situation, and Tupperware is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how relevant laws in the
Participant’s country may apply to the Participant’s particular situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment
and/or moves to a different country after the Grant Date, the information
contained in this Appendix may not be applicable to the Participant and
Tupperware shall, in its sole discretion, determined to what extent the terms
and conditions or notifications contained herein shall be applicable to the
Participant.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. In accepting the Stock Option, the Participant acknowledges
his or her agreement to comply with all applicable Brazilian laws and to report
and pay any and all applicable tax associated with the Stock Option, the receipt
of any dividends paid on Shares acquired under the Plan and the sale of such
Shares.


Nature of Grant. The following provision supplements Section 10 of the
Agreement:


The Participant agrees that, for all legal purposes, (a) the benefits provided
to the Participant under the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Plan is not a part of the
terms and conditions of the Participant’s employment; and (c) the income from
the Stock Option or Shares acquired under the Plan, if any, is not part of the
Participant’s remuneration from employment.


By accepting the Stock Option, the Participant further agrees that (i) he or she
is making an investment decision, (ii) the Stock Option will become exercisable
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period and (iii) the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds assets and
rights outside Brazil with an aggregate value equal to or in excess of
US$100,000, he or she will be required to prepare and submit to the Central Bank
of Brazil an annual declaration of such assets and rights, including: (i) bank
deposits; (ii) loans; (iii) financing transactions; (iv) leases; (v) direct
investments; (vi) portfolio investments, including Shares acquired under the
Plan; (vii) financial derivatives investments; and (viii) other investments,
including real estate and other assets. Please note that foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued


9

--------------------------------------------------------------------------------





at less than US$100,000 are not required to submit a declaration. Please note
that the US$100,000 threshold may be changed annually.


Tax on Financial Transactions (IOF). Payments to foreign countries (including
the payment of the aggregate Option Price) and repatriation of funds into Brazil
and the conversion of BRL to USD associated with such fund transfers may be
subject to the Tax on Financial Transactions (IOF). It is the Participant’s
responsibility to comply with any applicable Tax on Financial Transactions
arising from participation in the Plan.




GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the Deutsche Bundesbank (the German Central Bank). The
Participant is responsible for complying with the reporting obligation and
should file the report electronically by the fifth day of the month following
the month in which the payment is made. A copy of the form can be accessed via
the Deutsche Bundesbank’s website at www.bundesbank.de and is available in both
German and English. However, if the Participant uses a German commercial bank to
effectuate such cross-border payment, such bank will make the report on the
Participant’s behalf.


GREECE


NOTIFICATIONS


Exchange Control Information. In order to remit funds out of Greece to exercise
the Stock Option by way of a cash exercise, the Participant may need to complete
an application form with the foreign exchange bank handling the transaction. If
the Stock Option is exercised by way of a cashless method of exercise, this
application is not required, as no funds are remitted out of Greece.


INDIA


TERMS AND CONDITIONS


Payment of the Option Price. This provisions supplements Section 4 of this
Agreement:


Due to exchange control restrictions in India, payment of the Option Price may
not be made by a cashless sell-to-cover exercise, whereby the Participant
delivers a properly executed notice together with irrevocable instructions to a
broker to sell some (but not all) of the Shares subject to the exercised portion
of the Stock Option and deliver promptly to Tupperware the amount of sale
proceeds to pay the Option Price (and any Tax-Related Items). However, payment
of the Option Price may be made by any other method of payment set forth in this
Agreement.  Further, Tupperware reserves the right to provide the Participant
with additional methods of payment depending upon the development of local law.


NOTIFICATIONS


Exchange Control Information. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares and any dividends
received in relation to the Stock Option or the Shares must be repatriated to
India and converted into local currency within 90 days of the sale of Shares and
within 180 days from the receipt of any dividends, or within such other period
of time as may be required under applicable regulations. Indian residents must
obtain a foreign inward remittance certificate (“FIRC”) from the bank into which
foreign currency is deposited and retain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian personal tax return.  It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult his or her personal advisor in this regard as significant
penalties may apply in the case of non-compliance with foreign asset/account
reporting requirements and because such requirements may change.


INDONESIA


TERMS AND CONDITIONS




10

--------------------------------------------------------------------------------





Language Consent and Notification. By accepting the Stock Option, the
Participant (i) confirms having read and understood the documents relating to
the grant (i.e., the Plan and the Agreement) which were provided in the English
language, (ii) accepts the terms of those documents accordingly, and (iii)
agrees not to challenge the validity of this document based on Law No. 24 of
2009 on National Flag, Language, Coat of Arms and National Anthem or the
implementing Presidential Regulation (when issued).


Persetujuan dan Pemberitahuan Bahasa. Dengan menerima pemberian Opsi Saham ini,
Peserta (i) memberikan konfirmasi bahwa dirinya telah membaca dan memahami
dokumen-dokumen berkaitan dengan pemberian ini (yaitu, Program dan Perjanjian)
yang disediakan dalam Bahasa Inggris, (ii) menerima persyaratan di dalam
dokumen-dokumen tersebut, dan (iii) setuju untuk tidak mengajukan keberatan atas
keberlakuan dari dokumen ini berdasarkan Undang-Undang No. 24 Tahun 2009 tentang
Bendera, Bahasa dan Lambang Negara serta Lagu Kebangsaan ataupun Peraturan
Presiden sebagai pelaksanaannya (ketika diterbitkan).


Payment of the Option Price. This provisions supplements Section 4 of this
Agreement:


To facilitate compliance with securities laws in Indonesia, payment of the
Option Price must be made by delivery of a properly executed notice together
with irrevocable instructions to a broker to sell all of the Shares subject to
the exercised portion of the Stock Option (a sell-all, cashless exercise) and
deliver promptly to Tupperware the amount of sale proceeds to pay the Option
Price (and any Tax-Related Items). No other methods of payment will be permitted
in Indonesia. However, Tupperware reserves the right to provide the Participant
with additional methods of payment depending upon the development of local law.


NOTIFICATIONS


Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities.
The filing should be completed online through Bank Indonesia’s website no later
than the 15th day of the month following the applicable activity.


In addition, for foreign currency transactions, there is a statistical reporting
requirement when the Indonesian Bank is receiving Rupiah or foreign currency
(e.g., proceeds from the sale of Shares acquired under the Plan, dividends). For
the purpose of submitting the report to Bank Indonesia, the Indonesian bank
executing the transaction will request information and/or supporting documents
from the Participant and he or she must provide the requested information and/or
supporting documents to the bank.


MEXICO


TERMS AND CONDITIONS


Nature of Grant. The following provisions supplement Section 10 of this
Agreement:


Acknowledgement of the Grant. In accepting the Stock Option, the Participant
acknowledges that the Participant has received a copy of the Plan and this
Agreement, including this Appendix, has reviewed the Plan and this Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and this Agreement, including this Appendix. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the terms and conditions of Section 10 of this Agreement,
in which the following is clearly described and established:
 
(1)     The Participant’s participation in the Plan does not constitute an
acquired right.


(2)
The Plan and the Participant’s participation in the Plan are offered by
Tupperware on a wholly discretionary basis.



(3)     The Participant’s participation in the Plan is voluntary.


(4)
Neither Tupperware nor any Subsidiary or affiliate of Tupperware is responsible
for any decrease in the value of the Stock Option granted and/or Shares issued
under the Plan.



Labor Law Acknowledgment and Policy Statement. In accepting the Stock Option,
the Participant expressly recognizes that Tupperware, with registered offices at
14901 S. Orange Blossom Trail, Orlando, Florida, 32837, U.S.A., is solely
responsible for the administration of the Plan and that the Participant’s
participation in the Plan and purchase of Shares does not constitute an
employment relationship between the Participant and Tupperware since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is either Tupperware Brands Mexico, S. de R.L. de
C.V. (“Tupperware Brands Mexico”), Dart, S.A. de C.V. (“Tupperware-Mexico”) or
House of Fuller Holdings S. de R.L. de C.V. (“Fuller-Mexico”). Based on the
foregoing, the Participant expressly recognizes that the Plan and the benefits
that the Participant may derive from participation


11

--------------------------------------------------------------------------------





in the Plan do not establish any rights between the Participant and the
Employer, Tupperware Brands Mexico, Tupperware-Mexico or Fuller Mexico, and do
not form part of the conditions of the Participant’s employment and/or benefits
provided by Tupperware Brands Mexico, Tupperware-Mexico or Fuller-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment.


The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of Tupperware; therefore,
Tupperware reserves the absolute right to amend and/or discontinue the
Participant’s participation in the Plan at any time, without any liability to
the Participant.


Finally, the Participant hereby declares that the Participant does not reserve
to himself or herself any action or right to bring any claim against Tupperware
for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Participant therefore grants a full and
broad release to Tupperware, its shareholders, officers, agents, legal
representatives, and affiliates with respect to any claim that may arise.


Spanish Translation


TÉRMINOS Y CONDICIONES


Naturaleza del Otorgamiento: Las siguientes disposiciones complementan el
Artículo 10 del Acuerdo:


Reconocimiento del Otorgamiento. Al aceptar las Opciones de Acciones, el
Participante reconoce que ha recibido una copia del Plan y del Acuerdo,
incluyendo este Apéndice, ha revisado el Plan y el Acuerdo, incluyendo este
Apéndice en su totalidad y plenamente comprende y acepta todas las disposiciones
previstas en el Plan y el Acuerdo, incluyendo este Apéndice. Asimismo, el
Participante reconoce que ha leído y específicamente y expresamente aprueba los
términos y condiciones establecidos en la Sección 10 del Acuerdo, en el cual
claramente se describe y establece lo siguiente:


(1)    La participación del Participante en el Plan no constituye un derecho
adquirido.


(2)
El Plan y la participación del Participante en dicho Plan se ofrecen por la
Tupperware de forma completamente discrecional.



(3)     La participación del Participante en el Plan es voluntaria.
    
(4)    Ni Tupperware ni sus subsidiarias o afiliadas son responsables por una
reducción del valor de las Opciones de Acciones y/o Acciones emitidas bajo el
Plan.


Reconocimiento de la Legislación Laboral y Declaración de la Política. Al
aceptar el otorgamiento de las Opciones de Acciones, el Participante
expresamente reconoce que Tupperware, con domicilio ubicado en 14901 S. Orange
Blossom Trail, Orlando, Florida, 32837, U.S.A., es el único responsable de la
administración del Plan y que la participación del Participante en el Plan y
compra de Acciones no constituye una relación de trabajo entre el Participante y
Tupperware, toda vez que la participación del Participante en el Plan es de
carácter comercial y el único patrón del Beneficiario es Tupperware Brands
Mexico, S. de R.L. de C.V. (“Tupperware Brands México”), Dart, S.A. de C.V.
(“Tupperware-México”) o House of Fuller S. de R.L. de C.V. (“Fuller-Mexico”).
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que el Participante obtenga por la participación en el Plan no
establecen derecho alguno entre el Participante y el Patrón, Tupperware Brands
Mexico, Tupperware-México o Fuller Mexico, y no forman parte de las condiciones
de los servicios del Participante y/o beneficios otorgados por Tupperware Brands
Mexico, Tupperware-México o Fuller-Mexico y cualquier modificación del Plan o su
terminación no constituyen un cambio o impedimento de los términos y condiciones
del servicio del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es el
resultado de una decisión unilateral y discrecional por parte de Tupperware, por
lo que, Tupperware se reserva el derecho absoluto de modificar y/o dar por
terminada la participación del Participante en el Plan en cualquier momento, sin
responsabilidad alguna hacia el Participante


Finalmente, el Participante manifiesta que no se reserva acción o derecho alguno
que ejercitar en contra de Tupperware por cualquier daño o perjuicio con
respecto a las disposiciones del Plan o los beneficios establecidos en el mismo,
por lo que, el Participante otorga el finiquito más amplio que en derecho
proceda a Tupperware, sus accionistas, funcionarios, agentes, representantes
legales y afiliados en relación a cualquier demanda que pudiera surgir.


SINGAPORE




12

--------------------------------------------------------------------------------





Terms and Conditions


Restriction on Sale of Shares. To the extent the Stock Option vests within six
months of the Grant Date, the Participant may not dispose of the Shares issued
at exercise of the Stock Option, or otherwise offer the Shares to the public,
prior to the six-month anniversary of the Grant Date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) and in accordance with any other applicable provisions of the SFA.


Notifications


Securities Law Information. The Stock Option is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made with a view to the Stock Option or underlying Shares being
subsequently offered for sale to any other party. The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”) and directors (including alternate, substitute,
associate and shadow directors) of Tupperware or a Singapore Subsidiary or
affiliate of Tupperware are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
Tupperware or the Singaporean Subsidiary or affiliate in writing within two
business days of any of the following events: (i) the acquisition or disposal of
an interest (e.g., the Stock Option, Shares) in Tupperware or any related
companies; (ii) any change in previously-disclosed interests (e.g., sale of
Shares), of (iii) becoming the CEO, a director, an associate director or a
shadow director of a Subsidiary or affiliate in Singapore, if the individual
holds such an interest at that time. These notification requirements apply
regardless of whether the CEO or directors are residents of or employed in
Singapore.


SPAIN


TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section 10 of this
Agreement:


In accepting the Stock Option, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
Stock Option, except as provided for in Section 7 (Impact of Certain Events) of
this Agreement, the termination of the Participant’s employment for any reason
(including for the reasons listed below) will automatically result in the
cancellation and loss of any portion of the Stock Option that has not vested on
the date of termination.


In particular, the Participant understands and agrees that any unvested portion
of the Stock Option will be cancelled without entitlement to the underlying
Shares or to any amount as indemnification if the Participant’s employment is
terminated prior to vesting by reason of, including, but not limited to:
disability, resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without good cause
(i.e., subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.


Furthermore, the Participant understands that Tupperware has unilaterally,
gratuitously and discretionally decided to grant Stock Options under the Plan to
individuals who may be employees of Tupperware or any Subsidiary or affiliate of
Tupperware throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind Tupperware or any Subsidiary or affiliate of
Tupperware on an ongoing basis. Consequently, the Participant understands that
the Stock Option is granted on the assumption and condition that the Stock
Option and the Shares issued upon exercise of the Stock Option shall not become
a part of any employment or other contract (with Tupperware, the Employer, or
any Subsidiary or affiliate of Tupperware) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, the Participant understands that the
Stock Option would not be granted to the Participant but for the assumptions and
conditions referred to above; thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any Stock Option grant shall be
null and void.




13

--------------------------------------------------------------------------------





NOTIFICATIONS


Securities Law Notification. The Stock Option described in this Agreement
(including this Appendix) does not qualify under Spanish regulations as a
security.  No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
This Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and it does not constitute a
public offering prospectus.


Exchange Control Information. The acquisition of Shares under the Plan must be
declared for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competiveness. The Participant must
also declare ownership of any Shares with the Directorate of Foreign
Transactions each January while the Shares are owned. In addition, the sale of
any Shares must be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold (currently €1,502,530), in
which case, the filing is due within one month after the sale.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., sale proceeds), the Participant must inform the financial institution
receiving the payment of the basis upon which such payment is made if the
payment exceeds €50,000. The Participant will need to provide the following
information: (i) the Participant’s name, address, and fiscal identification
number; (ii) the name and corporate domicile of Tupperware; (iii) the amount of
the payment and the currency used; (iv) the country of origin; (v) the reasons
for the payment; and (vi) further information that may be required.


In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by Tupperware) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.


Foreign Asset/Account Reporting Information. If the Participant holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Participant is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
rights or assets increases by more than €20,000 or if the ownership of the asset
is transferred or relinquished during the year.  The reporting must be completed
by the March 31 each year. 


SWITZERLAND


NOTIFICATIONS


Securities Law Notification. The Stock Option is considered a private offering
in Switzerland; therefore, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Stock Option (a)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (b) may be publicly distributed or otherwise made
publicly available in Switzerland or (c) has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).








14